Citation Nr: 1229848	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  08-35 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for laryngeal cancer, claimed as "throat cancer."


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to February 1968, with service in the Republic of Korea from October 1966 to February 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

This issue was previously before the Board in March 2010, at which time it was remanded for additional development and adjudicative action.  It is now returned to the Board.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office. VA will notify the Veteran if further action is required. 


REMAND

In an August 2012 statement, the Veteran's newly-appointed attorney has indicated the Veteran's desire to appear in person before the Travel Board at the regional office in Portland, Oregon.

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the Veteran an opportunity for a hearing.  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if a Veteran expresses a desire to appear in person.  Therefore, additional action is required in this case because the Veteran maintains a desire to attend a Board hearing at the RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing.  Notification of the date and time of the hearing shall be sent to the Veteran at his latest address of record as well as to his attorney.  After a hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


